PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_JUD_01_ME_03_FR.txt. 75

OPINION DISSIDENTE DE M. EHRLICH

Je regrette de me trouver en désaccord sur quelques-unes
des questions tranchées par l'arrêt qui vient d’être rendu.

I.

A mon avis, la Cour aurait dû faire état de l’arrêt rendu
par le Tribunal civil de Katowice. | |

. #

Les Parties sont d’accord, et il résulte en outre des principes
généralement reconnus dans la jurisprudence arbitrale, qu’il
s’agit, dans des cas comme le présent, d'évaluer non pas
l'enrichissement du défendeur, mais le préjudice subi par des
personnes déterminées. Ces personnes étant, en l'espèce, la
Bayerische et l’Oberschlesische, le défendeur a soutenu, entre
autres choses, que l’Oberschlesische n’était pas propriétaire des
terrains et bâtiments qui avaient été inscrits à son nom au
registre foncier depuis le mois de janvier 1920 jusqu'à la
radiation, en 1922, de cette inscription d’après la loi polonaise
de 1920,

Or, je suis d’avis que cette thèse du défendeur ne peut
être rejetée ni à cause des constatations que la Cour a faites
dans son Arrêt n° 7, ni à cause de celles qu’elle a faites dans

son Arrêt n° 8.
| *

L'arrêt qui vient d’être rendu ne dit pas, il est vrai, qu’il
y ait chose jugée; c’est à juste titre qu’il ne le dit pas, car
il est bien certain, pour ne mentionner que l'affaire du Fonds
pieux des Californies, qu’en droit international il faut, pour
qu'il y ait chose jugée, entre autres conditions, «identité de
la matière», et que le point dont il s’agit doit concerner «le
fond du litige » à propos duquel il y aurait chose jugée. Il est
évident que la question de la propriété de l’Oberschlesische ne
76 ARRÊT .N° 13. — OPINION DISSIDENTE DE M. EHRLICH

concernait pas, dans la procédure terminée par l’Arrêt n° 7,
le fond du litige, mais qu'elle était une question à résoudre
d'une manière préliminaire et incidente. C’est d’ailleurs ce que
la Cour a dit dans son Arrêt n° 7:

«Il faut constater ensuite que la Cour, en exercice de la
juridiction visée par l’article 23 de la Convention de
Genève, n’examinera qu’en tant qu'un point incident ou
préliminaire la question de l'existence éventuelle de droits.
au regard de la législation allemande. »

La législation allemande était mentionnée parce que c’est.
le droit civil allemand qui, en Haute-Silésie polonaise, régit.
les questions de propriété foncière dont il s’agit.

La Cour a maintenu le même point de vue dans son Arrêt.
n° iz en rappelant que, dans son Arrêt n° 7, elle avait
constaté la nécessité de trancher, «bien que comme un point
incident et préliminaire», la question relative au caractère
fictif et frauduleux, selon la thèse polonaise, du contrat de
1919 et du transfert de l'usine à l’Oberschlesische.

Or, il est généralement reconnu qu'il n’y a ni litispendance
ni chose jugée pour autant qu’il s'agisse de points incidents et
préliminaires.

Sans constater l'existence de la chose jugée, l’arrét qui vient
d'être rendu déclare qu’il n’est pas possible que le droit de
l'Oberschlesische à l'usine de Chorzéw soit apprécié d’une
manière différente pour les besoins de l’Arrêt n° 7 et par
rapport à la demande en réparation basée sur cet arrêt.

Sur ce point, je ne suis pas d’accord. Il est vrai que des
faits allégués par une Partie et acceptés par la Cour comme
base directe ou indirecte de sa décision ne sauraient être
contestés par la même Partie dans une procédure ultérieure ;
de même, une règle de droit appliquée comme déterminante
par la Cour dans une affaire devrait, d’après le principe stare
decisis, être appliquée par la Cour, autant que possible, dans
ses décisions postérieures. Maïs il est parfois nécessaire d’ap-
précier la même situation de fait d’une manière différente
lorsqu'il s’agit d’une procédure différente, ayant un objet
différent et, par là, exigeant une méthode différente.
77 ARRÊT N° I3. — OPINION DISSIDENTE DE M. EHRLICH

Dans la procédure qui s’est terminée par l’Arrét n° 7, le
demandeur a constaté que l’entreprise de Chorzéw n'était pas,
et dès le commencement (contrat de 1915) n'avait jamais été
une entreprise du Reich, que la Bayerische était l'entrepreneur
exploitant (Publications de la Cour, Série C, n° 11 — I, pages
351, 159), et il a soutenu, à l'égard de ce qui avait constitué
la propriété du Reich jusqu’à 1919-1920, que, même si l’on
admettait la nullité de l’acte de 1919, |

«les Oberschlesische Stickstoffwerke sont inscrits aux registres
fonciers comme propriétaires, et, conformément au paragraphe 891
du Code civil allemand, si, pour une personne, un droit
est inscrit auxdits registres, il faut présumer qu'elle est titu-
laire de ce droit. Et, dans les cas où le contenu du livre
foncier n'est pas conforme à la véritable situation juridique,
l'intéressé peut demander à la personne inscrite conformément
au paragraphe 894, la rectification de l'inscription ....

Si donc le Gouvernement polonais estimait que l'acte de
1919 était fictif, pourquoi n’a-t-il pas poursuivi la voie légale
que lui ouvre le droit civil en vigueur ? »

Puis, en s’occupant de la question de savoir si l’acte de 1919
était soit fictif soit fait im fraudem creditorum, le demandeur
soulignait :

«La conséquence la plus favorable pour le: Gouvernement
polonais serait donc qu’il pourrait intenter une action contre
les Oberschlesische Stickstoffwerke concluant à ce qu’elles lui
transfèrent la propriété des immeubles acquise par elles en
vertu d’un acte. frauduleux. »

C'est en conformité avec ces thèses du demandeur que la
Cour a dit, dans son Arrêt n° 7:

«Dans le cas actuel, la Cour est, en effet, d’avis que le droit
de propriété de l’Oberschlesische sur l'usine de Chorzéw
doit être considéré comme établi, son inscription dans cette
capacité au registre foncier ayant été dûment effectuée. Si
la Pologne veut contester la validité de cette inscription,
son annulation ne saurait, en tout cas, résulter que d’une
décision rendue par la juridiction compétente ; c’est ce qui
ressort du principe du respect des droits acquis ....»
78 ARRÊT N° I3. — OPINION DISSIDENTE DE M. EHRLICH

: L'Arrêt n° 7, en tant qu'il se réfère à la question de Chor-
zow, constate, comme il avait déjà été constaté dans l’Arrêt
n° 6, que l’entreprise de Chorzéw était une entité dont l’usine,
appartenant d’abord au Reich et ensuite à l’Oberschlesische,
n'était qu’un des éléments; partant, l’entreprise comme telle
ne tombait pas sous le coup de l’article 256 du Traité de
Versailles. L’Arrét n° 7 constate en outre, au sujet de l’Ober-
schlesische, d’une part que la vente faite à cette dernière par
le Reich était admissible au point de vue du droit interna-
tional; d’autre part, comme il a été dit ci-dessus, que l’inscrip-
tion en faveur de l’Oberschlesische a été portée au registre
foncier et, de ce fait, que, faute de décision contraire du
tribunal national compétent, il est nécessaire de présumer que
le droit de l’Oberschlesische est établi. Le motif «son inscrip-
tion dans cette capacité au registre foncier ayant été dûment
effectuée » suffit pour constater que, quoique la Convention de
Genève ait été violée par le manque à respecter les règles
du droit civil à l’égard de cette inscription, ce n’est que dans
ce manque que réside la violation de la Convention de Genève
à cet égard.

- La violation de la Convention de Genève ne saurait être
effacée ex post par une décision qui aurait dû précéder la
radiation des droits de l’Oberschlesische du registre foncier.
C'est 1a tout ce qu’on peut déduire de l’Arrêt n° 7 au sujet
des décisions ultérieures de tribunaux nationaux compétents.
Comme l’a encore dit l’Arrét n° 8, un examen du droit de
propriété

«afin de justifier, après coup, cette dépossession, ne sau-

rait effacer une violation qui a déjà eu lieu de la Con-
vention de Genève, ni affecter la compétence de la Cour.»

Mais il ne s’agit pas, dans la présente procédure, de décider
si la violation était justifiée ou si elle a été effacée. Sur ces
deux points, il y a chose jugée ; les deux Parties sont d’accord
que l’Arrêt n° 7, en tant qu’il constate la violation de la
79 ARRÊT N° I3. — OPINION DISSIDENTE DE M. EHRLICH

Convention de Genève, ne peut pas être mis en doute, et le
défendeur ne s’est référé à aucune possibilité d’effacer cette
violation. .

Il s’agit d’une question toute différente, celle de savoir,
entre autres choses, quel est le véritable préjudice subi par
l’Oberschlesische. Or, aucune constatation, dans l’Arrêt n° 7,
ne s'oppose à une constatation ultérieure, à faire par les
tribunaux compétents et à prendre en considération par la
Cour, sur l'existence et l’étendue de droits patrimoniaux sous
le régime du droit national. Il n’y a, dans l’Arrêt n° 7, pour
ne pas se borner à son dispositif, aucune constatation qui
pourrait sembler erronée ou infirmée, si la Cour voulait faire
état, dans la procédure actuelle, de la décision du Tribunal de
Katowice du 12 novembre 1927, décision rendue d’après les
règles du Code allemand de procédure civile, en vigueur en
Haute-Silésie polonaise, et qui, partant, ayant été rendue par
défaut, n'est pas motivée. Le fait que les constatations dont
il s’agit, contenues dans l’Arrêt n° 7, étaient conçues seulement
pour les besoins du cas qui était alors devant la Cour, résulte
encore avec évidence de l’Arrêt (interprétatif) n° rr où il est
dit au sujet de la réserve commençant par les mots «Si la
Pologne veut....»:

«Si, de l'emploi du verbe [veut] au temps présent, on
peut conclure que la Cour a envisagé la possibilité, pour la
Pologne, d’instituer, même après Varrét, une procédure en
vue d'obtenir l’annulation de l'inscription par une décision
des tribunaux nationaux compétents, il serait contraire à
tout le raisonnement d’y voir une réserve dans ce sens
que les effets obligatoires de l'arrêt rendu et spécialement
du paragraphe n° 2 a) du dispositif («que l'attitude du
Gouvernement polonais vis-à-vis des Sociétés anonymes
Oberschlesische Stickstoffwerke et Bayerische Stickstoff-
werke n’était pas conforme aux dispositions des articles 6
et suivants de la Convention de Genéve ») doivent dépendre
du résultat d’une telle procédure instituée ultérieurement. »

La méme conclusion résulte du fait que le dispositif de
lV’Arrêt n° 1x constate la déclaration définitive de la propriété
de l’Oberschlesische (dans l’Arrêt n° 7) avec force obligatoire
«dans le cas décidé ».
80 ARRÊT N° I3. — OPINION DISSIDENTE DE M. EHRLICH

IT.

A mon avis, la Cour aurait dû donner suite aux exceptions
du défendeur basées sur l'avis que les droits du Reich soit
dans l’entreprise de Chorzéw soit sur les actions sont passés
à la Pologne en vertu de l’article 256 du Traité de Versailles.

Je crois que le Reich est le propriétaire des actions de
l’Oberschlesische. :

Je ne puis pas me rallier au point de vue selon lequel la
question de la propriété des actions serdit, non pas, il est vrai,
chose jugée, en vertu de l’Arrêt n° 7, mais préjugée par ledit
arrêt. Tout ce qui est dit, dans l’Arrêt n° 7, sur la question
de la Treuhand comme propriétaire, se trouve dans une remar-
que incidente, dans le contexte suivant :

«C'était aussi la Bayerische qui, avec le concours d’une
‘autre Société, la Deutsche Petroleum A.-G., avait fondé la
Treuhand, propriétaire de toutes les actions de l’Ober-
schlesische, et l'achat de l’usine par cette dernière [l’Ober-
schlesische] peut donc être considéré en quelque sorte
comme l'exécution, modifiée selon les circonstances, du
droit d’achat appartenant, d’après le contrat du 5 mars
1915, à la Bayerische, laquelle ne disposait pas, à elle
seule, des fonds nécessaires. »

Le 24 décembre 1919 furent conclus simultanément :

I) le contrat de société d’une nouvelle société à responsa-
bilité limitée (ci-après désignée Treuhand), au capital social
de 300.000 marks, augmenté le même jour à 1.000.000 de
marks ;

2) le contrat de société d’une nouvelle société par actions
(ci-après désignée Oberschlesische), au capital social de
250.000 marks, augmenté le même jour à II0.000.000 de
marks;
8I ARRÊT N° I3. —~ OPINION DISSIDENTE DE M. EHRLICH

3) un contrat entre le Reich, l’Oberschlesische et la Treuhand,
par lequel le Reich abandonnait (#beridsst) à l’'Oberschlesische
l’usine de Chorzéw; le contrat déterminait les principes
d’après lesquels on devait calculer le prix d’achat (Über-
lassungspreis), et ajoutait que ce prix représentait, d’après
les documents justificatifs existant alors, environ II0.000.000
de marks, et que, sur cette somme, on compterait des intérêts
au taux de 5% à dater du 31 décembre 1919. Le contrat
continuait :

«$3.— Le prix d'achat (Kaufpreis) et les intérêts seront amortis
de la manière qu'on versera au Reich la totalité du béné-
fice net résultant du bilan (de l’Oberschlesische). »

Ayant ajouté qu'un amortissement plus fort serait en tout
temps admissible, le contrat procédait :

«$4.— La Treuhand reprend au lieu de (l’Oberschlesische)
comme débiteur unique et seul, dans la mesure des dispo-
sitions ci-dessous stipulées, toutes les obligations que ce
contrat impose à (l’Oberschlesische) à l'égard du Reich.

$ 5. — Les intérêts et le capital du prix d’achat lui-même seront
amortis exclusivement par le paiement au Reich des parts
de bénéfice sur les actions (de l’Oberschlesische) ....»

Le contrat stipulait, en outre, que l’Oberschlesische élèverait
son capital au moins à une somme égale au prix d’achat de
Pusine, et que, en garantie des créances appartenant au Reich
en vertu de ce contrat, la Treuhand

«s'engage. à. procurer au Reich le droit de gage sur toutes les
actions de l’Oberschlesische existant après cette augmentation,
en ce sens que le Reich sera autorisé à exercer lui-même tous
les droits découlant de la possession des actions, et en particu-
lier le droit de vote dans l'assemblée générale ».

Le Reich se déclarait d'accord, en tant que titulaire (Inha-
ber) des actions, pour maintenir les droits contractuels de la
Bayerische découlant des contrats antérieurs entre le Reich
et la Bayerische. La Treuhand pouvait payer à tout moment,
en tout ou en partie, le capital et les intéréts, et si une partie
du prix d’achat était remboursée, les actions à capital nominal
correspondant au versement seraient libérées du gage, tandis
que la réduction du capital par le paiement des bénéfices de
VOberschlesische ne libérerait aucune action du gage. Mais,
82 ARRÊT N° 13. — OPINION DISSIDENTE DE M. EHRLICH

continuait le contrat, les Stickstoffwerke. (expression employée
dans le contrat pour désigner l’Oberschlesische)

«ne pourront réclamer la remise des actions que dans le cas
et dans la mesure où ils vendraient des actions à un tiers
avec l’assentiment du Reich. Jusqu'à ce moment, les actions
restent en la possession du Reich, qui continue à exercer tous
les droits découlant de la possession des actions, y compris le
droit de vote dans les assemblées générales. »

Le contrat stipule qu’une aliénation (vente, transfert, mise
en gage, apport, mise en location, octroi d’un droit de jouis-
sance, «en résumé, toute espèce d'utilisation »} des actions ou
d’une partie des actions ne serait autorisée, même après l’expi-
ration du droit de gage, qu'avec l’assentiment du Reich, et
que, en garantie de l’exécution de cette obligation, le Reich
conserverait la possession des actions même après l’expiration
du droit de gage.

Il y avait aussi des stipulations concernant la vente des
actions par le Reich, auquel cas la Treuhand pouvait se
déclarer prête à acquérir (erwerben) les actions au même prix
que le Reich était prêt à accepter, et, si elle ne le déclarait
pas, devait obtenir les 10 % du surplus résultant après déduction
du capital et de l’arriéré des intérêts du prix de l'usine; si,
par contre, la Treuhand voulait aliéner les actions ou une
partie d’entre elles, ce qu’elle ne pourrait jamais faire sans le
consentement du Reich, le Reich obtiendrait du prix d’achat
le montant total de son capital et l’arriéré des intérêts, plus
les 85 % du surplus, le reste du surplus revenant a la Treu-
hand.

Les actions de l’Oberschlesische étaient des actions au
porteur (Inhaberaktien); la Treuhand n'est jamais désignée
dans le contrat comme propriétaire des actions ; elle ne pouvait
les obtenir, même ‘après avoir payé la somme totale du gage
avec tous les intérêts, que moyennant une «acquisition »
(Erwerben), si le Reich voulait les vendre et si la Treuhand se
prévalait du droit de préemption; elle ne pouvait rien décider
au sujet de la vente des actions sans l’assentiment du Reich ;
par contre, si le Reich voulait les aliéner, la Treuhand n’avait
qu’un droit de préemption ; la Treuhand ne pouvait exercer des
droits d’actionnaire qu'après avoir «acquis» les actions dans
les conditions ci-dessus mentionnées ou que par autorisation
83 ARRÊT N° 13. — OPINION DISSIDENTE DE M. EHRLICH

{souffrance) du Reich. Par contre, le Reich restait toujours et
dans toutes conditions le titulaire des actions (Znhaber des

Inhaberaktien) jusqu'au moment où il se déciderait à les aliéner. .

s

Une société à responsabilité limitée ne pouvait garantir au
Reich une créance se montant à 110 fois le capital social de
la société qui venait d’être formée ; en tous cas, la Treuhand
n'avait aucune autre responsabilité vis-à-vis du Reich que
celle d'obtenir pour lui les actions de l’Oberschlesische, ce
qu’elle a pu accomplir en principe, le même jour et au même
lieu, sans aucune dépense. En dehors du droit de préemption
dont il a été fait mention, la Treuhand n'avait qu'un droit
hypothétique à une commission. En effet, c’est dans le Mémoire
même du Gouvernement demandeur dans l'affaire terminée
par VArrét n° 7, que la différence de 5% a été caractérisée
comme une «commission» (Publications de la Cour, Série €,
n° rr — JI, page 356). Il va sans dire qu’un propriétaire ne
reçoit pas de commission sur la vente de sa propriété.

*

Si même on voulait nier que le Reich ait été le propriétaire
des actions de I’Oberschlesische, on ne pourrait pas nier qu'il
avait un droit. d’antichrése complet et perpétuel, en ‘vertu
duquel il était, vis-à-vis de toute tierce personne, le proprié-
taire. La seule limitation, celle de maintenir une certaine direc-
tion pour un temps limité, ne saurait étre considérée comme
obligation réelle, mais comme obligation purement personnelle,
qui ne saurait changer la position du Reich en tant que véri-
table actionnaire.

*

La question du prétendu contrôle du Reich sur l’Oberschle-
sische n’a pas été préjugée par l’Arrêt n° 7.

\

Tout ce qu’on trouve à ce sujet dans l’Arrêt n° 7-se borne
aux deux alinéas suivants:

«Dans un ordre d'idées analogue, on pourrait encore
examiner la question de savoir si l’Oberschlesische, vu les
droits que le contrat du 24 décembre 1919 confère au
Reich à son égard, doit être considérée comme contrôlée
84 ARRÊT N° I3. — OPINION DISSIDENTE DE M. EHRLICH |

par ce dernier et, au cas où cette hypothèse se trouverait
réalisée, quelles conséquences pourraient en découler pour
l’application de la Convention de Genève.

Cet examen ne s'impose cependant pas à la Cour. La
Partie défenderesse, partant du point de vue qu'aucune
mesure de liquidation n'aurait été prise par le Gouverne-
ment polonais à l'égard de l'usine de Chorzéw, n’a pas
soulevé cette question, même à titre subsidiaire, et il
semble qu’elle ne conteste pas, abstraction faite de la
thèse de la fictivité des actes du 24 décembre 1919, que
V’Oberschlesische soit une société contrôlée par des ressor-
tissants allemands. »

Tl ressort de ces alinéas que la Cour n’a pas examiné dans
son Arrêt n° 7 la question du contrôle; il en ressort, en
outre, qu'il «semblait» que la Pologne ne contestait pas la
thèse du contrôle de l’Oberschlesische par des ressortissants
allemands et non par le Reich. Même si la Cour s'était occupée.
de cette question, ce ne serait que comme d’un point incident
et préliminaire ; par conséquent, même si la Cour avait décidé
ce point, sa décision ne saurait revêtir la force de chose jugée ;
à plus forte raison, puisque la défenderesse n’a pas soulevé ce
point incident et préliminaire, il est impossible d’estimer que
par là même elle se soit privée de la possibilité de jamais le
soulever.

Or, même si l’on admettait que le Reich n’ait pas été pro-
priétaire des actions de l’Oberschlesische, il resterait encore
vrai que cette Société était contrôlée exclusivement par le
Reich. Il serait difficile de s’imaginer un cas de contrôle du
Reich plus évident que celui d'une société dont toutes les
actions, qui sont des actions au porteur, resteraient entre
les mains du Reich, qui aurait tous les droits d’actionnaire,
pour toujours (sauf la possibilité de vente à son gré, auqugl
cas il recevrait le prix de vente à peu près entier), les droits
du Reich n'étant entravés que d’une obligation contractuelle de
maintenir une certaine direction de l’entreprise objet de la
société, pendant un laps de temps déterminé.

Les droits du Reich tombent sous le coup de l’article 256
du Traité de Versailles, dont l’alinéa premier porte:
85 ARRÊT N° 13. — OPINION DISSIDENTE DE M. EHRLICH:

«Les Puissances cessionnaires de territoires allemands ~
acquerront tous biens et propriétés appartenant à l’Empire
ou aux États allemands et situés dans ces territoires. La
valeur de ces acquisitions sera fixée par la Commission des
Réparations et payée par l’État cessionnaire à la Commis-
sion des Réparations pour être portée au crédit du Gou-
vernement allemand à valoir sur les sommes dues au titre
des réparations. »

L'interprétation de cet article, telle qu'on la trouve dans
l’Arrêt n° 7, n’a pas la force de chose jugée.

En se déclarant compétente pour connaître de l'affaire termi-
née par l’Arrét n° 7, la Cour disait, dans son Arrêt n° 6:

«Il est vrai que l'application de la Convention de Genève
ne sera guère possible sans qu’on interprète l’article 256.
du Traité de Versailles et les autres stipulations interna-
tionales invoquées par la Pologne. Mais il ne s’agit alors
que de questions préalables ou incidentes à l'application
de la Convention de Genève. »

Ce point de vue répondait à celui du Gouvernement deman-
deur, au nom duquel il avait été dit, dans une séance durant
la discussion de la compétence de la Cour :

«Et s’il [larticle 256] entre en ligne de compte uniquement
de ce chef (invocation erronée par le Gouvernement polonais),
ce n’est qu'en tant que question préliminaire à résoudre d’une
façon incidente. »

Si le Reich, ou bien était le seul propriétaire des actions de
l’Oberschlesische, ou bien contrôlait l’Oberschlesische, toute la
propriété de cette Société en Haute-Silésie polonaise tomberait
sous le coup de l’article 256. C’est le cas qui s’est produit.

Mais, même s'il n’en était pas ainsi, les droits du Reich
devraient en tout cas être considérés comme situés en Haute-
Silésie polonaise. |

Il me paraît impossible d'admettre que ces droits puissent
être considérés comme consistant entièrement, ou en grande
partie, dans la soi-disant créance contre la Treuhand, créance
dont le droit de gage sur les actions serait seulement une
86 ARRÊT N° 13. — OPINION DISSIDENTE DE M. EHRLICH

garantie. La Treuhand était une société à responsabilité limitée
dont le capital se montait 4 moins de 1% du prix de vente;
le bilan de la Treuhand, valorisé en 1924, parle d’un capital
de r.000 RM;.ce ne peut donc pas être là, en bonne raison,
une société qui serait débitrice pour une valeur que le Gou-
vernement demandeur a estimée, dans la procédure actuelle, à
une somme en tout cas supérieure à 50.000.000 RM. En outre,
la Treuhand, en transmettant au Reich toutes les actions de
l’Oberschlesische, s’est débarrassée de toute obligation possible
vis-à-vis de lui. Dans la procédure terminée par l’Arrêt n° 7,
la Partie demanderesse déclarait que la Treuhand n'était « que
la forme juridique pour l'exercice des droits des actionnaires ;
elle n’est pas essentielle. On l’a interposée pour avoir un organe
spécial pour la vente des actions et, en outre, pour ne pas
charger les bilans des autres sociétés de la dette provenant du
contrat de vente-achat » (Publications de la Cour, Série C, n° xx
— I, page 241). Il faut rappeler qu'il s’agit d’une société à
responsabilité limitée, dont les obligations n’entraîneraient donc
pas d'obligations pour les sociétés qui l’avaient fondée.

Le fait que la Treuhand ne se:considère point comme débi-
trice du Reich découle encore du fait que dans son bilan-or,
dressé pour la première fois en 1924, on n’a fait état ni des
actions de l’Oberschlesische, dont la valeur était considérée
fictive, ni de la dette envers le fisc, ce qui est expliqué, dans
une lettre de la Treuhand à la Deutsche Bank, soumise à la
Cour par la demanderesse, de la manière suivante : |

«Il s’ensuit sans autre que le bilan ne peut non plus contenir
parmi les passifs une dette envers le Fisc du Reich. La valeur
des actions dans le bilan doit être compensée contre la dette.
Or, du fait qu’une évaluation des actions dans le bilan n’est
pas possible, à raison de l'enlèvement de l'usine, disparaît
(fall .... fort) aussi notre obligation envers le Fisc du Reich. »

Même si l’on admettait qu'il s'agisse d’une véritable créance
du Reich vis-à-vis de la Treuhand, on ne saurait nier que ce
87 ARRÊT N° 13. — OPINION DISSIDENTE DE M. EHRLICH

serait là un droit véritablement localisé en Haute-Silésie polo-
naise, puisque l’usine de Chorzéw constituait la seule propriété
de l’Oberschlesische, et puisque tous les bénéfices nets de
l’Oberschlesische et, par suite, tous les bénéfices nets de l’entre-
prise, sauf peut-être quelques déductions minimes, devaient
être versés au Reich, qui, en outre, en vertu de sa position
comme seul actionnaire, disposait de toute la propriété de
l’Oberschlesische. Il me paraît impossible d'admettre que l’arti-
cle 256 du Traité de Versailles ne viserait pas une usine située
dans un territoire cédé, usine dont tous ou presque tous les
bénéfices nets allaient au Reich et sur laquelle le Reich avait
en effet tous les droïts possibles de propriétaire sauf que,
pendant un temps limité, il s'était obligé par un contrat à ne
pas changer la direction.

On ne pourrait pas admettre que les droits du Reich ne
seraient pas situés en Haute-Silésie, parce qu’ils seraient des
droits du Reich vis-à-vis de la Treuhand, dont le siège social
est en Allemagne. Car il s’ensuivrait que, contrairement à cè
que la Cour a constaté dans son Arrêt n° 7, la Pologne n’a
pas exproprié les droits contractuels de la Bayerische, ces
droits dérivant des contrats entre la Bayerische et le Reich ef,
ensuite, entre la Bayerische et l’Oberschlesische, donc entre
des sujets qui, d’après l'arrêt qui vient d’être rendu, avaient
tous leur siège en Allemagne. La Cour a décidé, dans son
Arrêt n° 7, que ces.droits contractuels de la Bayerische se
rattachaient à l'usine et y étaient pour ainsi dire localisés ;
la Cour en a tiré la conclusion qu’ils ne devaient pas être
expropriés, vu la dernière phrase de l’article 6 de la Conven-
tion de Genève qui porte que, sous certaines réserves, «les
biens, droits et intérêts des ressortissants allemands ou de
sociétés contrôlées par des ressortissants allemands ne peuvent
pas être liquidés en Haute-Silésie polonaise ».

ae

L'interprétation de l’article 256 doit s’inspirer du principe de
bonne foi, et, par suite, du principe qu’on doit rechercher la
vérité des choses et non pas s’arréter 4 de pures formes
juridiques ; cette interprétation doit aussi faire état des condi-
88 ARRÊT N° I3. — OPINION DISSIDENTE DE M. EHRLICH

tions économiques dont les formes juridiques ne sont qu’une
expression. Les formes juridiques, telles que la forme de
société par actions, doivent servir des buts de la vie écono-
miques, mais ils ne doivent pas obscurcir des faits écono-
miques. Une société par actions est très étroitement liée à sa
propriété; c’est pourquoi, par exemple, d’après le Code alle-
‘mand de commerce, en vigueur également en Allemagne et en
Haute-Silésie polonaise, une aliénation totale de la propriété
de la société entraîne, en principe, la liquidation de la société.
Ti faut rappeler que les droits de VOberschlesische dans
l’entreprise de Chorzéw étaient sa seule propriété. Pendant et
depuis la guerre mondiale, on s’est vu forcé de plus en plus a
fixer la nationalité des sociétés par actions d’aprés les réalités
économiques (par exemple, question de contrôle) au lieu de
critères formels tels que siège déclaré ou lieu d'enregistrement.
Et tout récemment le House of Lords s'est refusé à déclarer
qu’une société anonyme qui était enregistrée à Londres et y
avait un secrétaire, mais dont toute l’activité se concentrait en
Égypte, ait été domiciliée (resident) en Angletere. Lord
Sumner, qui prononçait le jugement principal, déclarait que la
thèse était «trop transcendantale pour être acceptée» (too
transcendental for acceptance. — Egyptian Delta Land and
Investment Company, Limited, v. Todd), Il me paraît impos-
sible de nier, aux fins de l’article 256, que le domicile com-
mercial de l’Oberschlesische n’ait été à Chorzéw, pourvu qu’on
regarde cette société comme propriétaire de l'usine.

Je ne saurais me rallier au point de vue selon lequel ce
serait la Bayerische qui aurait eu le contrôle sur l’Oberschle-
sische. Le contrôle est le pouvoir de décision finale revenant
à un actionnaire, mais non le pouvoir de désigner, en vertu
d’une obligation acceptée par l'actionnaire, la direction ou
quelques-uns de ses membres. En outre, l’Oberschlesische a,
tout au plus, succédé aux droits du Reich, et la Bayerische
a retenu seulement les pouvoirs qui luirevenaient en vertu du
contrat avec le Reich; on ne saurait donc admettre le contrôle

© L The Times, 24 juillet 1928.
89 ARRÊT N° 13. — OPINION DISSIDENTE DE M. EHRLICH

de la Bayerische sur le propriétaire dé l'usine, car, avant
l’Oberschlesische, c’était le Reich qui en était le propriétaire.

ITT.

A considérer que l’Oberschlesische était en droit propriétaire
de l'usine de Chorzéw et qu’elle n’était ni identique au Reich
en tant que fisc, ni contrôlée par lui, on devrait encore décider
qu’elle n’a subi aucun préjudice matériel. |

Il n’est pas contesté que si elle avait subi un tel préjudice,
‘on devrait tenir compte de ce préjudice dans la détermination
du montant de l'indemnité à payer au Reich.

Mais l’indemmité ne peut comprendre que le montant corres-
pondant au dommage effectivement subi par les personnes dont
le préjudice doit, d’après la demande du Gouvernement
allemand, servir de base pour l’évaluation de l’indemnité dans
la présente affaire. Pour cette raison, on doit exclure le
préjudice qu’aurait subi toute tierce personne et notamment le
Fisc du Reich, le Gouvernement allemand n’ayant pas demandé
à la Cour de considérer le dommage subi par lui-même en
tant que fisc. Ce n’est que le préjudice subi par l’Oberschle-
sische et la Bayerische que la Cour doit évaluer, d’accord
avec le principe non uliva petita.

Or, le dommage causé 4 une personne quelconque ne peut
être que quantum ejus interest. Si deux personnes ont divers
droits sur un terrain, l’une en étant propriétaire, l’autre étant
le propriétaire d’un fonds au profit duquel il est établi une
servitude sur le terrain dont il s’agit, la réparation due à
chacune de ces personnes ne serait exprimée que par la valeur
de son droit en excluant la valeur des droits de l’autre per-
sonne. Il est vrai qu’il ne faut pas exclure le montant des
dettes et autres obligations à la charge du lésé; mais par là
on ne peut entendre que les dettes (et autres obligations)
personnelles. Par contre, la réparation du dommage causé, par
exemple, par la destruction d’une maison ne s’étendrait, qu’il
s’agisse du propriétaire, du locataire, du propriétaire du fonds
dominant, qu’à la valeur du droit qu'avait cette personne, à
l'exclusion des droits réels de toute autre personne.
go ARRÊT N° 13. — OPINION DISSIDENTE DE M. EHRLICH

Or, un préjudice matériel qu’aurait subi l’Oberschlesische,
si l’on ne Videntifie pas avec le Reich, n’existe point, car le
Reich avait, à l'exclusion dé toute autre personne, tous les
droits de propriétaire sur l’usine : en exerçant ses droits d’action-
naire, il pouvait l’aliéner à toute personne et il pouvait en tirer
tous les bénéfices nets. Si la personne de lactionnaire était
différente du Reich, lV’actionnaire n’avait d'autres droits et ne
pouvait jamafs tirer de l’usine aucun autre bénéfice que ce que
le Reich, en exerçant ses droits à l’assemblée générale, lui
voudrait accorder. |

IV.

Toute évaluation du dommage causé par la prise en posses-
sion de l’entreprise doit se baser sur le montant du dommage
souffert au moment de la dépossession. S'il y a eu un délai
dans le paiement, ce dommage peut être augmenté de la perte
subie dès lors; la perte peut, ou bien être exprimée par des
intérêts moratoires, ou bien être évaluée en considérant, selon
le cas, le solde des pertes et gains qui, selon toute probabilité,
se seraient réalisés entre le jour de la dépossession et le jour
de l'arrêt. On ne saurait prendre pour moment critique de
l’évaluation une date ultérieure 4 la dépossession, sauf dans le
cas où ç'aurait été par la faute de la défenderesse que la
demande n’ait pu être portée plus tôt devant le tribunal
international.

D’ailleurs, le Gouvernement allemarid lui-méme a demandé

une somme composée du capital et des intéréts calculés depuis
1922. .
Il faut ajouter que, dans le cas présent, il n’entre en jeu
aucune considération subjective, telle qu’une faute qui donne-
rait lieu à des dommages-intérêts à calculer sur une base spé-
ciale. En effet, la Cour ne peut supposer qu'il y ait autre
chose qu’une erreur: de la part de la Pologne dans l’interpréta-
tion et l’application de la Convention de Genève.

V.

On ne peut pas tirer des statuts de l’Oberschlesische des
conclusions quelconques au sujet d’un droit à elle acquis
or ARRET N° I3. — OPINION DISSIDENTE DE M. EHRLICH

d’exploiter l’usine dite chimique. Les statuts d’une société par
actions ne sont, au point de vue juridique, qu’un contrat de
droit privé qui, d’aprés les régles du Code de commerce, doit
étre inscrit au registre de commerce. Une telle inscription ne
forme qu’une constatation que les régles du Code de commerce
n’ont pas été violées dans. la formation de la Société. Il ne
découle de là nul droit subjectif à exercer les activités prévues
par le contrat. |

(Signé) Lupwix EHRLICH.
